Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 2/10/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 10,025,950 B1 to Avasarala et al (hereafter referenced as Avasarala), in view of Pub.No.: US 2019/0020905 A1 to Bennett.

claim 1, Avasarala discloses “a method for processing an image by a backend system”(i.e. processing image via an image processing system 910 [Col.16/lines 17-18] see also [Fig.9]) , “the backend system having at least one server that is in communication with a plurality of client devices and being configured to provide at least one service to the plurality of client devices”(image processing system comprises server cluster for backend application s of the image processing system [Col.5/lines 35-38]) , “the method comprising: receiving, with the backend system (server system [Fig.1/item 120]) , “an image from a first client device of the plurality of client devices” (at step 505 Fig.5,  an image is received from client device 905 Fig.9); “determining, with a processor of the backend system(server system [Fig.1/item 120]), “a feature vector representing the image using a convolutional neural network”(Image processing application 332 can also be configured to analyze feature vectors from the images and clusters between the feature vectors [Col.7/lines 4-12]); “determining, with the processor, whether the image belongs to a first class of images (classify and label images based on retrained model [Fig.9/item 960]) based on the feature vector using a support vector machine”(user interface of device extracts feature vector [Col.12/lines 13-19] see also [Fig.6/item 605]); “and storing, in a storage device of the backend system”(local network storage via cloud service [Col.5/lines 58-62]).
Avasarala does not explicitly disclose “the image and data relating to the image, in response to the image being determined to belong to the first class.”
However, Bennet in an analogous art discloses “the image and data relating to the image, in response to the image being determined to belong to the first class.”(i.e. class of captured audio/image data is compared at management server 121 via collected GPS data , chat messages , detected facial images , detected license plate images , Speech - to - text , and / or other data and information described herein as well as timestamps for such data in association with a given stream (Bennet [par.0036]) to additionally detect and alert on keywords of interest to law enforcement via an analysis module 230 Bennet[par.0111]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Avasarala’s system for image recognition with Bennett’s camera over cellular network image/video processing analysis process in order to provide additional security as suggested by Bennet. One of ordinary skill in the art would have been motivated to combine because Avasarala’s teaches an image recognition process, Bennett discloses a method for image/video analysis over a network and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “further comprising: at least one of resizing and cropping the image to have predetermined dimensions.” (image processing apparatus can generate cropped images Avasarala [Col.3/lines 5-9] via image processing element Avasarala [Fig.3/item 300]).
Regarding claim 3 in view of claim 1, the references combined disclose “the receiving the image further comprising: receiving, with the backend system, a video from a first client device of the plurality of client devices” (i.e. streamed video is received from backend agency service system Bennett [Fig.1/item 115]); “and
 (viewing device Bennett [Fig.1/item105] (i.e. processor) extracts video from backend agency service system Bennett [Fig.1/item 115])
Regarding claim 4 in view of claim 1, the references combined disclose “transmitting, with the backend system, at least one of the image and the data relating to the image to a law enforcement device” (Bennett FIG .1 is a block diagram illustrating an example environment for configuring an existing work and / or personal mobile device of a law enforcement officer as body worn camera abled to transmit video images to/from backend agency service system).
Regarding claim 5 in view of claim 1, the references combined disclose “further comprising: receiving, with the backend system, a request message defining a search to be performed from a law enforcement device, the request message specifying at least one parameter; and performing, with the processor, a search of the storage device to identify data relating to the at least one parameter that is stored in the database”  analysis module 230 may comprise search for lightweight speech detection in order to identify segments of audio that contain human speech for querying an API in real - time ( e . g., so that whole audio streams need not be processed for fill speech to text until a post processing step by the agency service) and may additionally detect and alert on keywords of interest to law enforcement (e. g., from processing thereof at the agency service), such as a suspect ' s name, and permit text - based search of video results Bennett[par.0111])

 claim 6 in view of claim 5, the references combined disclose “further comprising: transmitting, with the backend system, the identified data relating to the at least one parameter to the law enforcement device” (analysis module may additionally detect and alert on keywords of interest to law enforcement (e. g . , from processing thereof at the agency service ) , such as a suspect ' s name , and permit text - based search of video results Bennett[par.0111])
Regarding claim 7 in view of claim 1, the references combined disclose “further comprising: identifying, with the processor, a user account associated with the first client device from which the image was received, wherein the stored data relating to the image includes information regarding the user account” (stream storage 122 may synchronize and optionally merge the audio stream and video stream based on one or more timestamps Bennett[par.0036]).
Regarding claim 8 in view of claim 7, the references combined disclose “further comprising: banning, with the processor, the user account from future provision of services by the backend system in response to the image being determined to belong to the first class” (embodiments of the BWC application may encrypt captured data stored locally on the mobile device to prevent any tampering of the captured data and thus mitigate potential of the mobile device being entered into evidence or requested in discovery Bennett[par.0022])
Regarding claim 9 in view of claim 1, the references combined disclose “further comprising: identifying, with the processor, at least one of a timestamp (at which the image was received from the first client device” (stream storage 122 may synchronize and optionally merge the audio stream and video stream based on one or more timestamps Bennett[par.0036]) , “an IP address from which the image was received from the first client device” (network 120 includes standard communications technologies and or protocols and can include the Internet , PSTN , and provider networks Bennett[par.0036]) , and a file location of the image in a memory of the first client device, wherein the stored data relating to the image includes the at least one of the timestamp, the IP address, and  the file location” (agency service device comprising storage 122 Bennett[Fig.1]).
Regarding claim 10 in view of claim 1, the references combined disclose “further comprising: extracting, with the processor, metadata from the image, wherein the stored data relating to the image includes the extracted metadata” (image data maybe gathered via tag/metadata from the mages Avasarala [Col.11/lines 5-11]).
Regarding claim 11 in view of claim 1, the references combined disclose “wherein the extracted metadata includes at least one of a timestamp at which the image was captured” (stream storage 122 may synchronize and optionally merge the audio stream and video stream based on one or more timestamps Bennett[par.0036]) , “a location at which the image was captured, (iii) a type of device with which the image was captured” (network 120 includes standard communications technologies and or protocols and can include the Internet , PSTN , and provider networks Bennett[par.0036]), “and an application with which the image was captured” (agency service device comprising storage 122 Bennett[Fig.1]).

Regarding claim 12 in view of claim 1, the references combined disclose “wherein the first class of images is images relating to at least one criminal activity” (cross - checking facial images with the faces of criminals with outstanding arrest warrants Bennett[par.0109]).
Regarding claim 13 in view of claim 12, the references combined disclose “wherein the first class of images is images relating to at least one of child exploitation, illegal drug trafficking, and illegal firearm trafficking.” (cross - checking facial images with the faces of criminals with outstanding arrest warrants Bennett[par.0109]).
Regarding claim 14 in view of claim 1, the references combined disclose “wherein the backend system is configured to provide a cloud storage service to the at least one client device” (images can be stored via cloud service Avasarala [Col.6/lines 44-46]).
Regarding claim 15, Avasarala discloses “a backend system (i.e. processing image via an image processing system 910 [Col.16/lines 17-18] see also [Fig.9]) for a cloud service provider(i.e. processing image via an image processing system 910 [Col.16/lines 17-18] see also [Fig.9]), “the backend system comprising: at least one storage device configured to store data”(server 120 [Fig.1]) ; and at least one server that is in communication with a plurality of client devices and being configured to provide at least one service to the plurality of client devices” (image processing system comprises server cluster for backend application s of the image processing system [Col.5/lines 35-38]), “the at least one server having a processor configured to: receive an image from a first client device of the plurality of client devices”(image processing application [Fig.4]) ; “determine a feature vector representing the image using a convolutional neural network” (Image processing application 332 can also be configured to analyze feature vectors from the images and clusters between the feature vectors [Col.7/lines 4-12]); “determine whether the image belongs to a first class of images based on the feature vector using a support vector machine” (user interface of device extracts feature vector [Col.12/lines 13-19] see also [Fig.6/item 605]).
Avasarala does not explicitly disclose “and operate the at least one storage device to store the image and data relating to the image, in response to the image being determined to belong to the first class.”
However, Bennett in an analogous art discloses “and operate the at least one storage device to store the image and data relating to the image, in response to the image being determined to belong to the first class.” (i.e. class of captured audio/image data is compared at management server 121 via collected GPS data , chat messages , detected facial images , detected license plate images , Speech - to - text , and / or other data and information described herein as well as timestamps for such data in association with a given stream (Bennet [par.0036]) to additionally detect and alert on keywords of interest to law enforcement via an analysis module 230 Bennet[par.0111]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Avasarala’s system for image recognition with Bennett’s camera over cellular network image/video processing analysis process in order to provide additional security as suggested by Bennet. One of ordinary skill in the art would have been motivated to combine because Avasarala’s teaches an image recognition process, Bennett discloses a method for image/video analysis over a network and both are from the same field of endeavor.
Regarding claim 16, Avasarala discloses “a non-transitory computer-readable medium for processing an image by a backend system” (i.e. processing image via an image processing system 910 [Col.16/lines 17-18] see also [Fig.9]) for a cloud service provider(i.e. processing image via an image processing system 910 [Col.16/lines 17-18] see also [Fig.9]), “the backend system having at least one server (server 120 [Fig.1]) that is in communication with a plurality of client devices and being configured to provide at least one service to the plurality of client devices” (image processing system comprises server cluster for backend application s of the image processing system [Col.5/lines 35-38]), “the computer-readable medium storing program instructions that, when executed by a processor, cause the processor to: receive an image from a first client device of the plurality of client devices” (image processing application [Fig.4]); “determine a feature vector representing the image using a convolutional neural network” (Image processing application 332 can also be configured to analyze feature vectors from the images and clusters between the feature vectors [Col.7/lines 4-12]; “determine whether the image belongs to a first class of images based on the feature vector using a support vector machine” (user interface of device extracts feature vector [Col.12/lines 13-19] see also [Fig.6/item 605]).
Avasarala does not explicitly disclose “and operate a storage device of the backend system to store the image and data relating to the image, in response to the image being determined to belong to the first class.” 
However, Bennett in an analogous art discloses “and operate a storage device of the backend system to store the image and data relating to the image, in response to the image being determined to belong to the first class.” (i.e. class of captured audio/image data is compared at management server 121 via collected GPS data , chat messages , detected facial images , detected license plate images , Speech - to - text , and / or other data and information described herein as well as timestamps for such data in association with a given stream (Bennet [par.0036]) to additionally detect and alert on keywords of interest to law enforcement via an analysis module 230 Bennet[par.0111]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Avasarala’s system for image recognition with Bennett’s camera over cellular network image/video processing analysis process in order to provide additional security as suggested by Bennet. One of ordinary skill in the art would have been motivated to combine because Avasarala’s teaches an image recognition process, Bennett discloses a method for image/video analysis over a network and both are from the same field of endeavor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433           

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433